Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 12/09/2021 for application number 16/953,057. Claims 1, 3, 6, 8, 10, 13, 15, 17, and 19 have been amended. Claims 1-19 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10841907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 1-19 are allowed. The following is an examiner's statement of reasons for allowance. The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
You et al. (US 20150230211 A1; hereinafter “You”)
Manolakos et al. (US 20180324767 A1)
Ericsson (3GPP TSG-RAN WG2 #91bis, Malmö, Sweden, 5–9 October 2015, R2-154740)
ETRI (3GPP TSG RAN WG1 Meeting #83, Anaheim, USA, 16-20 November 2015, R1-157110) 
Papasakellariou et al. (US 2013/0155974 A1) 
Khoshnevis et al. (US 2014/0293881 A1) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“determining, based on the first information, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, 
wherein the UE is provided, by the first information, with a group of a plurality of candidates of second position(s) within the scheduling time unit in a case where the at least one second DMRS(s) is mapped, and 
wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information; 
in a case where the at least one second DMRS(s) is mapped, receiving the first DMRS and the at least one second DMRS(s) within the scheduling time unit, the second position(s) being determined from among the plurality of candidates based on the second information; and 
in a case where the at least one second DMRS(s) is not mapped, receiving the first DMRS without the at least one second DMRS(s) being received within the scheduling time unit”.
In contrast, the closest prior art, You discloses the following features that are relevant to the claimed limitations:
“For a default DMRS, a fixed RE location and sequence may be used according to a CC ([0206] and Fig. 16(a)).”
 “The eNB may inform the UE of an additional DMRS pattern (= first information) through an RRC signal or the (e)PDCCH…when N prescheduled additional DMRS RE locations are present and the eNB desires to additionally use K DMRS REs, the eNB may inform the UE of index(es) of locations of the K REs to be used for additional DMRS among indexes from 0 to N-1 ([0209] and Fig.16(b))”
But as argued persuasively by the applicant, “You merely teaches that the eNB informs the UE of DMRS RE(s) to be used for the additional DMRS. However, unlike claim 1, (a) You fails to teach or suggest that the UE determines that the informed DMRS RE(s) are to be used for the additional DMRS, (b) You also fails to teach or suggest that the UE receives the additional DMRS, (c) You also fails to teach or suggest that the UE determines whether or not the additional DMRS is mapped together with the default DMRS, and (d) You fails to teach or suggest that the UE determines the additional DMRS RE locations.” 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 8 and 19 mutatis mutandis.  Accordingly, claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471